Title: Abigail Adams to William Cranch, 23 August 1788
From: Adams, Abigail
To: Cranch, William


        
          Braintree August 23 1788
        
        Will you be so kind as to wait upon the Govenour early on monday morning with the inclosed cards and take an answer from him; which Brisler will call for on Monday at mr Fosters. if he has any objection to thursday, let it be fryday only I would wish for a decisive answer. if he agrees to the day proposed, then I would request the favour of you to go with the card to mr Brecks, but if the Govenours engagements are such as to prevent him & his Ladys comeing out on either day, omit carrying the card to mr Brecks— if any thing should prevent Brisler from comeing to town on monday he will be in on tuesday morḡ. I hope your goodness will excuse my troubling you with this buisness, and believe me your truly & / affectionate / Aunt
        A Adams
        Sunday morg mrs Sewall is at the Govenours
      